DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Novel Agent-Based Simulation Framework for Sensing in Complex Adaptive Environments”, Niazi et al. (referred hereafter Niazi et al.).
Referring to claim 1, Niazi et al. disclose a system (Abstract), comprising:
a plurality of data collectors (e.g., sensors/nodes) communicatively coupled to a plurality of input channels (e.g., input channels such as input sensor nodes in WSN - Figures 1 & 3), wherein each of the plurality of data collectors is structured to collect detection values as collected data (e.g., “wireless sensor networks (WSN) are a relatively recent development in the domain of distributed systems. A WSN comprises a set of small computing devices capable of sensing and reporting various parameters from their environment. WSNs and their counterparts, sensor actuator networks (SAN) are used to remotely sense and, at times, act on various parameters in almost any conceivable type of environment. Being a relatively new technology, WSNs have been used primarily to sense simple parameters such as temperature, humidity etc.” – page 404, Introduction section: 1st para./“The Cause-Effect (Fishbone) diagram illustrated in Figure 3 summarizes the sources of complexity in developing such models and simulators. Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models” - pages 408-409, A. Problems in Modeling CASs section) from sensors of an industrial system (pages 405-406, Introduction section; pages 408-409, A. Problems in Modeling CASs section; Figure 3);
an expert system circuit structured to self-organize (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.) one or more detection packages and an associated subset of the plurality of data collectors (e.g., sensor/location – pages 405-406, A. A Formal Specification Model of WSN section; pages 408-409, A. Problems in Modeling CASs section, Figure 3), each detection package comprising at least one of: collected data, data communication routing, data storage locations, or sensor data responsibility areas (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section, Figure 3);
a data acquisition circuit structured to interpret the collected data (pages 408-409, A. Problems in Modeling CASs section, Figure 3; page 409, B. Possible Modeling Approaches section, Figure 4); and
a data analysis circuit structured to analyze the collected data (pages 408-409, A. Problems in Modeling CASs section, Figure 3; page 409, B. Possible Modeling Approaches section, Figure 4),
wherein the expert system circuit includes a cognitive input selection facility (e.g., cognitive sensor/node/network - page 404, Introduction section: 1st para.) structured to adaptively improve a data collection parameter (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 2, Niazi et al. disclose a system (Abstract), wherein the data collection parameter includes at least one parameter selected from the parameters consisting of: data related resource utilization, data storage, data collection capability, data processing, data presentation availability, and data communication (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Referring to claim 3, Niazi et al. disclose a system (Abstract), wherein cognitive input selection facility iteratively improves the data collection parameter based on feedback (pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Abstract), wherein the cognitive input selection facility further comprises a remote learning feedback facility associated with a data collection marketplace, and wherein the feedback is derived from user feedback metrics (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Referring to claim 5, Niazi et al. disclose a system (Abstract), wherein the plurality of data collectors comprise a self-organized swarm of data collectors (e.g., particle swarm optimization (PSO) – page 409, 1) Network Modeling Approach section), wherein the self-organized swarm of data collectors organizes among themselves to optimize data collection based at least in part on a received data marketplace measure of success (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 6, Niazi et al. disclose a system (Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on capabilities and conditions of members of the self-organized swarm (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Referring to claim 7, Niazi et al. disclose a system (Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on optimizing sensed parameters from the collected data over time (pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
As to claim 8, Niazi et al. disclose a system (Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on optimizing at least one of: resource utilization, data yield, or power utilization over time (pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Referring to claim 9, Niazi et al. disclose a system (Abstract), wherein the cognitive input selection facility adaptively improves the data collection parameter by modifying a hierarchical pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 10, Niazi et al. disclose a system (Abstract), wherein the cognitive input selection facility anticipates state information from machine learning and pattern recognition to adaptively improves the data collection parameter (pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Referring to claim 11, Niazi et al. disclose a system (Abstract), wherein the cognitive input selection facility adaptively improves the data collection parameter based on feedback to a machine learning facility regarding measures of success (pages 408-409, A. Problems in Modeling CASs section; pages 409-410, B. Possible Modeling Approaches section; page 411, VII. Conclusion and Future Work section; Figures 3 & 4). 
As to claim 12, Niazi et al. disclose a system (Abstract), wherein the measures of success comprise at least one of: utilization measures, efficiency measures, measures of success in prediction or anticipation of states, productivity measures, yield measures, or profit measures (e.g., “minimal communication cost mechanism” - pages 409-410, B. Possible Modeling Approaches section; page 411, VII. Conclusion and Future Work section; Figures 3 & 4). 
Referring to claim 13, Niazi et al. disclose a method (Abstract), comprising:
collecting data from a plurality of input channels by a plurality of data collectors (e.g., sensors/nodes) communicatively coupled to the plurality of input channels (e.g., input channels such as input sensor nodes in WSN - Figures 1 & 3), wherein each of the plurality of data collectors is structured to collect detection values as collected data (e.g., “wireless sensor networks (WSN) are a relatively recent development in the domain of distributed systems. A WSN comprises a set of small computing devices capable of sensing and reporting various parameters from their environment. WSNs and their counterparts, sensor actuator networks (SAN) are used to remotely sense and, at times, act on various parameters in almost any conceivable type of environment. Being a relatively new technology, WSNs have been used primarily to sense simple parameters such as temperature, humidity etc.” – page 404, Introduction section: 1st para./“The Cause-Effect (Fishbone) diagram illustrated in Figure 3 summarizes the sources of complexity in developing such models and simulators. Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models” - pages 408-409, A. Problems in Modeling CASs section) from sensors of an industrial system (pages 405-406, Introduction section; pages 408-409, A. Problems in Modeling CASs section; Figure 3);
self-organizing (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.), by an expert system circuit, one or more detection packages and an associated subset of the plurality of data collectors (e.g., sensor/location – pages 405-406, A. A Formal Specification Model of WSN section; pages 408-409, A. Problems in Modeling CASs section, Figure 3), each detection package comprising at least one of: data collected, data communication routing, data storage locations, or sensor data responsibility areas (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section, Figure 3); and
interpreting and analyzing the collected data (pages 408-409, A. Problems in Modeling CASs section, Figure 3; page 409, B. Possible Modeling Approaches section, Figure 4), 
wherein the self-organizing further includes adaptively improving a data collection parameter (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 14, Niazi et al. disclose a method (Abstract), wherein the data collection parameter includes at least one parameter selected from the parameters consisting of: data related resource utilization, data collection related resource utilization, data storage, data collection capability, data processing, data presentation availability, data communication, data collection throughput capacity, and data communication throughput capacity (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Referring to claim 15, Niazi et al. disclose a method (Abstract), wherein the plurality of data collectors comprise a self-organized swarm of data collectors (e.g., particle swarm optimization (PSO) – page 409, 1) Network Modeling Approach section), wherein the self-organized swarm of data collectors organizes among themselves to optimize data collection based at least in part on a received data marketplace measure of success (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on capabilities and conditions of members of the self-organized swarm (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Referring to claim 17, Niazi et al. disclose an apparatus (Abstract), comprising:
a plurality of data collectors (e.g., sensors/nodes) communicatively coupled to a plurality of input channels (e.g., input channels such as input sensor nodes in WSN - Figures 1 & 3), wherein each of the plurality of data collectors is structured to collect detection values as collected data (e.g., “wireless sensor networks (WSN) are a relatively recent development in the domain of distributed systems. A WSN comprises a set of small computing devices capable of sensing and reporting various parameters from their environment. WSNs and their counterparts, sensor actuator networks (SAN) are used to remotely sense and, at times, act on various parameters in almost any conceivable type of environment. Being a relatively new technology, WSNs have been used primarily to sense simple parameters such as temperature, humidity etc.” – page 404, Introduction section: 1st para./“The Cause-Effect (Fishbone) diagram illustrated in Figure 3 summarizes the sources of complexity in developing such models and simulators. Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models” - pages 408-409, A. Problems in Modeling CASs section) from sensors of an industrial system (pages 405-406, Introduction section; pages 408-409, A. Problems in Modeling CASs section; Figure 3);
an expert system circuit structured to self-organize (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.) one or more detection packages and an associated subset of the plurality of data collectors (e.g., sensor/location – pages 405-406, A. A Formal Specification Model of WSN section; pages 408-409, A. Problems in Modeling CASs section, Figure 3) using a swarm optimization algorithm (e.g., particle swarm optimization (PSO) – page 409, 1) Network Modeling Approach section), each detection package comprising at least one of: collected data, data communication routing, data storage locations, or sensor data responsibility areas (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 408-409, A. Problems in Modeling CASs section, Figure 3);
pages 408-409, A. Problems in Modeling CASs section, Figure 3; page 409, B. Possible Modeling Approaches section, Figure 4); and
a data analysis circuit structured to analyze the collected data (pages 408-409, A. Problems in Modeling CASs section, Figure 3; page 409, B. Possible Modeling Approaches section, Figure 4),
wherein the expert system circuit includes a cognitive input selection facility (e.g., cognitive sensor/node/network - page 404, Introduction section: 1st para.) structured to adaptively improve a data collection parameter comprising at least one of a data collection throughput capacity or a data collection capability (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 18, Niazi et al. disclose an apparatus (Abstract), wherein the plurality of data collectors is a self-organized swarm of data collectors (e.g., particle swarm optimization (PSO) – page 409, 1) Network Modeling Approach section), wherein the self-organized swarm of data collectors organizes among themselves to optimize data collection based at least in part on a received data marketplace measure of success (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
Referring to claim 19, Niazi et al. disclose an apparatus (Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on conditions of members of the self-organized swarm (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 20, Niazi et al. disclose an apparatus (Abstract), wherein the self-organized swarm of data collectors coordinate with one another to optimize data collection based at least in part on optimizing sensed parameters from the collected data over time (pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Response to Arguments
3.	Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
	In regard claims 1-20 rejected under 35 U.S.C 102(a)(1) over Niazi et al., Applicant argues:
	
    PNG
    media_image1.png
    563
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    820
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    667
    media_image3.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   
Second, Niazi et al. disclose:
“The Cause-Effect (Fishbone) diagram illustrated in Figure 3 summarizes the sources of complexity in developing such models and simulators.  Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models.”
(Niazi et al., pages 408-409, A. Problems in Modeling CASs section)  

    PNG
    media_image4.png
    465
    1032
    media_image4.png
    Greyscale

Thus, unlike to Applicant’s arguments, Niazi et al. disclose data collectors (e.g., randomly placed sensor nodes – Figure 3) communicatively coupled to a plurality of input channels (e.g., input channels such as input sensor nodes in WSN - Figures 1 & 3)/an expert system circuit structured to self-organize (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.) one or more detection packages and an associated subset of the plurality of data collectors (e.g., “Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models.” – pages 408-409, A. Problems in Modeling CASs section, Figure 3).
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864